EXHIBIT 10.7(vi)

AMENDMENT NO. 5 TO THE HOMEBANC CORP.

2004 DIRECTOR COMPENSATION PLAN

This Amendment No. 5 to the HomeBanc Corp. 2004 Director Compensation Plan (the
“Plan”) is made and entered into as of this 12th day of January, 2007, by
HomeBanc Corp. (the “Company”).

Pursuant to a resolution of the Board of Directors of the Company, in accordance
with Article 7 of the Plan, the Plan is hereby amended as follows:

 

  1. By deleting “$25,000” in the line in the table in Section 5.2 with respect
to the Supplemental Annual Retainer payable to the Presiding/Lead Director and
replacing it with “$30,000.”

 

  2. Except as specifically set forth herein, the terms of the Plan shall remain
in full force and effect as prior to this amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer as of the date first above written.

 

HOMEBANC CORP. By:  

/s/ CHARLES W. MCGUIRE

Name:   Charles W. McGuire Title:   Executive Vice President, General Counsel
and Secretary